DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, claims 1-22 and 28, drawn to a solid electrolyte (claims 1-18 and 28), a lithium-air battery (claims 19-20), and an electrochemical device (claims 21-22), classified in H01M 10/0562.
Group II, claims 23-27, drawn to a method of preparing a solid electrolyte (claims 23-27), classified in H01M 6/188.
The inventions are independent or distinct, each from the other because:
Groups I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process, i.e. a process which does not involve thermally treating the precursor mixture to prepare a solid electrolyte.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Grant Ehrlich (REG. NO. 56185) on 6/24/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-22 and 28.  Affirmation of this election must be made by applicant in replying to this Office action.  Group II, claims 23-27, is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-18, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (CN 105070944 A) (as referenced in the IDS dated 6/3/2021) (English machine translation provided herein).
Regarding claim 1, Li discloses a solid electrolyte (machine translation; [0002]) comprising: a compound represented by Formula 1 
	Formula 1 
LixM12-yM2y(PO4-zXz)3 (machine translation; [0027]; Li1.0Y0.1Zr1.9P3O11.9F0.1) wherein, in Formula 1, M1 is a tetravalent element (machine translation; [0027]; Zr), M2 is a trivalent element (machine translation; [0027]; Y), X is a halogen atom (machine translation; [0027]; F), x=1 which is within the claimed range of 0<x<8, y=0.1 which is within the claimed range of 0≤y<1, and z=0.033 which is within the claimed range of 0<z<4.
Regarding claim 2, Li discloses all the limitations of the solid electrolyte above and further discloses wherein M1 is zirconium.
Regarding claim 4, Li discloses all the limitations of the solid electrolyte above and further discloses wherein X is fluorine.
Regarding claim 5, Li discloses all the limitations of the solid electrolyte above and further discloses wherein, in Formula 1, X3z is Fn (machine translation; [0027]; Li1.0Y0.1Zr1.9P3O11.9F0.1), and n is 0.1 which is within claimed range of n is 1 or less.
Regarding claim 6, Li discloses all the limitations of the solid electrolyte above and further discloses wherein the solid electrolyte has a NASICON crystal structure (machine translation; [0009]).
Regarding claim 7, Li discloses all the limitations of the solid electrolyte above and further discloses wherein x=1 which is within the claimed range of x is about 0.5 to about 1.5, y=0.1 which is within the claimed range of y is 0 to about 0.8, and z=0.033 which is within the claimed range of z is greater than 0 and less than or equal to about 1 (machine translation; [0027]; Li1.0Y0.1Zr1.9P3O11.9F0.1).
Regarding claim 8, Li discloses all the limitations of the solid electrolyte above and further discloses wherein the compound represented by Formula 4
Li1+y-3zZr2-yM2y(PO4-zXz)3 (machine translation; [0027]; Li1.0Y0.1Zr1.9P3O11.9F0.1) wherein, in Formula 4, M2 is a trivalent element (machine translation; [0027]; Y), X is a halogen atom (machine translation; [0027]; F), y=0.1 which is within the claimed range of 0≤y<1, and z=0.033 which is within the claimed range of 0<z<4. 
Regarding claim 9, Li discloses all the limitations of the solid electrolyte above and further discloses wherein in Formulae 4, 1+y-3z is 1 which is within the claimed range of about 0.5 to about 1.5, y=0.1 which is within the claimed range of y is 0 to about 0.8, and z=0.033 which is within the claimed range of z is greater than 0 and equal to or less than 1 (machine translation; [0027]; Li1.0Y0.1Zr1.9P3O11.9F0.1). 
Regarding claim 10, Li discloses all the limitations of the solid electrolyte above and further discloses wherein the compound represented by Formula 1 is LiZr1.9Y0.1P3O11.9F0.1 (machine translation; [0027]; Li1.0Y0.1Zr1.9P3O11.9F0.1).
Regarding claim 11, Li discloses all the limitations of the solid electrolyte above and further discloses a similar solid electrolyte (machine translation; [0027]; Li1.0Y0.1Zr1.9P3O11.9F0.1) that is used in the instant specification (Table 2; Example 3; Li1.0Hf1.9Y0.1P3O11.9F0.1) and thus a similar ionic conductivity should be expected. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, Li inherently also discloses wherein the solid electrolyte has an ionic conductivity of about 1 x 10-5 Siemens per centimeter or greater after being impregnated with a saturated lithium hydroxide solution.
Regarding claim 12, Li discloses all the limitations of the solid electrolyte above and further discloses a similar solid electrolyte (machine translation; [0027]; Li1.0Y0.1Zr1.9P3O11.9F0.1) that is used in the instant specification (Table 2; Example 3; Li1.0Hf1.9Y0.1P3O11.9F0.1) and thus a similar ionic conductivity retention should be expected. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, Li inherently also discloses wherein an ionic conductivity retention of the solid electrolyte in a saturated lithium hydroxide solution is about 50% or greater.
Regarding claim 13, Li discloses all the limitations of the solid electrolyte above and further discloses a similar solid electrolyte (machine translation; [0027]; Li1.0Y0.1Zr1.9P3O11.9F0.1) that is used in the instant specification (Table 2; Example 3; Li1.0Hf1.9Y0.1P3O11.9F0.1) and thus similar diffraction peaks should be expected. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, Li inherently also discloses wherein the solid electrolyte exhibits a first diffraction peak with a maximum point at about 19.93 º 2θ to about 19.99 º 2θ, and a second diffraction peak with a maximum point at a diffraction angle of about 20.17 º 2θ to about 20.25 º 2θ, when analyzed by X-ray diffraction using CuKα radiation.
Regarding claim 14, Li discloses all the limitations of the solid electrolyte above and further discloses a similar solid electrolyte (machine translation; [0027]; Li1.0Y0.1Zr1.9P3O11.9F0.1) that is used in the instant specification (Table 2; Example 3; Li1.0Hf1.9Y0.1P3O11.9F0.1) and thus a similar intensity ratio should be expected. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, Li inherently also discloses wherein an intensity ratio of the second diffraction peak to the first diffraction peak is less than about 1.
Regarding claim 15, Li discloses all the limitations of the solid electrolyte above and further discloses a similar solid electrolyte (machine translation; [0027]; Li1.0Y0.1Zr1.9P3O11.9F0.1) that is used in the instant specification (Table 2; Example 3; Li1.0Hf1.9Y0.1P3O11.9F0.1) and thus similar diffraction peaks should be expected. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, Li inherently also discloses wherein the solid electrolyte exhibits a first diffraction peak with a maximum point at a diffraction angle of about 19.93 º 2θ to about 19.99 º 2θ, and a second diffraction peak having a doublet peak shape, and wherein the second diffraction peak includes a peak with a first maximum point at about 20.15 º 2θ to about 20.25 º 2θ, and a peak with a maximum point at about 20.26 º 2θ to about 20.32 º 2θ when analyzed by X-ray diffraction using CuKα radiation.
Regarding claim 16, Li discloses all the limitations of the solid electrolyte above and further discloses a similar solid electrolyte (machine translation; [0027]; Li1.0Y0.1Zr1.9P3O11.9F0.1) that is used in the instant specification (Table 2; Example 3; Li1.0Hf1.9Y0.1P3O11.9F0.1) and thus a similar intensity ratio should be expected. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, Li inherently also discloses wherein an intensity ratio of the second diffraction peak with the first maximum point at about 20.15 º 2θ to about 20.25 º 2θ to the first diffraction peak is greater than about 1.
Regarding claim 17, Li discloses all the limitations of the solid electrolyte above and further discloses a similar solid electrolyte (machine translation; [0027]; Li1.0Y0.1Zr1.9P3O11.9F0.1) that is used in the instant specification (Table 2; Example 3; Li1.0Hf1.9Y0.1P3O11.9F0.1) and thus a similar intensity ratio should be expected. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, Li inherently also discloses wherein an intensity ratio of the second diffraction peak with the first maximum point at about 20.26 º 2θ to about 20.32 º 2θ to the first diffraction peak is greater than about 1.
Regarding claim 18, Li discloses all the limitations of the solid electrolyte above and further discloses a similar solid electrolyte (machine translation; [0027]; Li1.0Y0.1Zr1.9P3O11.9F0.1) that is used in the instant specification (Table 2; Example 3; Li1.0Hf1.9Y0.1P3O11.9F0.1) and thus a similar ionic conductivity should be expected. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, Li inherently also discloses wherein the solid electrolyte has an ionic conductivity at 25 ºC of about 1 x 10-6 Siemens per centimeter, or greater.
Regarding claim 21, Li discloses all the limitations of the solid electrolyte above and further discloses an electrochemical device comprising the solid electrolyte (machine translation; [0016]).
Regarding claim 22, Li discloses all the limitations of the electrochemical device above and further discloses wherein the electrochemical device comprises a battery.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 105070944 A) (as referenced in the IDS dated 6/3/2021) (English machine translation provided herein) as applied to claim 1 above, and further in view of Isomichi et al. (WO 2018181674 A1) (as referenced in the IDS dated 6/3/2021) (utilizing US 20200020976 A1).
Regarding claim 3, Li discloses all the limitations of the solid electrolyte above and further discloses wherein M2 is yttrium (machine translation; [0007]; Li1.3Al0.3Ti1.7(PO4)3).
Li further teaches wherein, in a compound similar to the compound represented by Formula 1, includes aluminum (machine translation; [0007]; Li1.3Al0.3Ti1.7(PO4)3).
Li does not disclose wherein M2 is aluminum, lanthanum, scandium, cerium, praseodymium, gadolinium, europium, or a combination thereof.
Isomichi teaches a solid electrolyte [0001] comprising a compound similar to the compound represented by Formula 1 ([0037]; LixM1yM2zM3wP3-wO12), wherein M2 can be yttrium, scandium, aluminum, as well as other listed elements [0038]. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize aluminum or scandium as M2, as taught in Isomichi, in the compound represented by Formula 1 of Li because it is a known subcomponent suitable for the intended purpose of forming a solid electrolyte and the skilled artisan would have a reasonable expectation of success in doing so.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (WO 2017147793 A1) (English machine translation previously provided) as applied to claim 1 above, and further in view of Li et al. (CN 105070944 A) (as referenced in the IDS dated 6/3/2021) (English machine translation provided herein).
Regarding claim 19, Jin discloses a lithium-air battery (machine translation; [0012], [0037]) comprising: a cathode (machine translation; [0034]-[0035]); an anode (machine translation; [0036]); and an electrolyte disposed between the cathode and the anode, the electrolyte comprising a solid electrolyte (machine translation; [0032]-[0033]).
Jin does not disclose wherein the solid electrolyte comprises a compound represented by Formula 1 
	Formula 1 
LixM12-yM2y(PO4-zXz)3 wherein, in Formula 1, M1 is a tetravalent element, M2 is a monovalent element, a divalent element, a trivalent element a tetravalent element, a pentavalent element, a hexavalent element, or a combination thereof, X is a halogen atom, a pseudohalogen, or a combination thereof, 0<x<8, 0≤y<1, and 0<z<4.
Li teaches a solid electrolyte (machine translation; [0002]) comprising: a compound represented by Formula 1 
	Formula 1 
LixM12-yM2y(PO4-zXz)3 (Li; machine translation; [0027]; Li1.0Y0.1Zr1.9P3O11.9F0.1) wherein, in Formula 1, M1 is a tetravalent element (Li; machine translation; [0027]; Zr), M2 is a trivalent element (Li; machine translation; [0027]; Y), X is a halogen atom (Li; machine translation; [0027]; F), x=1 which is within the claimed range of 0<x<8, y=0.1 which is within the claimed range of 0≤y<1, and z=0.033 which is within the claimed range of 0<z<4 because the solid electrolyte has a high electrical conductivity at room temperature (machine translation [0007]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the solid electrolyte of Li with the lithium-air battery of Jin because the solid electrolyte has a high electrical conductivity at room temperature and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 20, modified Jin discloses all the limitations of the lithium-air battery above and further discloses wherein the cathode comprises the solid electrolyte comprising the compound of Formula 1 (Jin; machine translation; [0032]-[0035]; the same solid electrolyte that is used to form the solid electrolyte skeleton is also used to form the cathode):
	Formula 1 
LixM12-yM2y(PO4-zXz)3 (Li; machine translation; [0027]; Li1.0Y0.1Zr1.9P3O11.9F0.1) wherein, in Formula 1, M1 is a tetravalent element (Li; machine translation; [0027]; Zr), M2 is a trivalent element (Li; machine translation; [0027]; Y), X is a halogen atom (Li; machine translation; [0027]; F), x=1 which is within the claimed range of 0<x<8, y=0.1 which is within the claimed range of 0≤y<1, and z=0.033 which is within the claimed range of 0<z<4.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 105070944 A) (as referenced in the IDS dated 6/3/2021) (English machine translation provided herein).
Regarding claim 28, Li discloses a solid electrolyte (machine translation; [0002]) comprising: a compound represented by Formula 1 
	Formula 1 
LixM12-yM2y(PO4-zXz)3 (machine translation; [0027]; Li1.0Y0.1Zr1.9P3O11.9F0.1) wherein, in Formula 1, M1 is a tetravalent element (machine translation; [0027]; Zr), M2 is a trivalent element (machine translation; [0027]; Y), X is a halogen atom (machine translation; [0027]; F), x=1 which is within the claimed range of 0<x<8, y=0.1 which is just outside claimed range of 0≤y<0.1, and z=0.033 which is within the claimed range of 0<z<0.2.
Li further teaches that it is desirable to utilize the solid electrolyte such that it can have high electrical conductivity at room temperature (machine translation [0007]).
Although Li does not explicitly disclose the claimed solid electrolyte, the proportions of the trivalent element in the solid electrolyte taught by Li is substantially close to that of the instant claim such that one of ordinary skill would have expected compositions that are in such close proportions to those in the prior art to be prima facie obvious, and to have same properties (Titanium Metals Corp., 227 USPQ 773 (CA FC 1985)).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the solid electrolyte of Li, which is substantially close to that of the instant claim, because the skilled artisan would expect the solid electrolytes to have the same properties, i.e. having high electrical conductivity at room temperature.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759